                 Case 18-12491-CSS               Doc 314         Filed 12/17/18         Page 1 of 3



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE
                                                                    )
In re:                                                              )   Chapter 11
                                                                    )
PROMISE HEALTHCARE GROUP, LLC, et al., 1                            )   Case No. 18-12491 (CSS)
                                                                    )
                            Debtors.                                )   (Jointly Administered)
                                                                    )

                             NOTICE OF APPEARANCE AND REQUEST
                                   FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the attorney set forth below hereby appears as counsel for

the Texas Health and Human Services Commission pursuant to Rule 9010 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”). The undersigned requests that all notices given

or required to be given in the above-captioned case (including, but not limited to, all papers filed

and served in all adversary proceedings in such case, and to creditors and equity security holders

who file with the Court and request that all notices be mailed to them) be given to and served on

the following:


1
     The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge,
Inc.(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East
Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana,
Inc.(4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital
of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834),
Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee,
Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc.
(5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum
Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success
Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate
Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823),
Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG
Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for
purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
              Case 18-12491-CSS          Doc 314      Filed 12/17/18     Page 2 of 3




                                          J. Casey Roy
                                   Assistant Attorney General
                                 Texas Attorney General’s Office
                                Bankruptcy & Collections Division
                                   P. O. Box 12548- MC 008
                                   Austin, Texas 78711-2548
                                      Phone: 512/463-2173
                                       Fax: 512/936-1409

       PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

all orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

statement of affairs, operating reports, schedules of assets and liabilities, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,

hand delivery, telephone, facsimile transmission, or otherwise that (1) affects or seeks to affect in

any way any rights or interest of any creditor or party in interest in this case, with respect to the

(a) debtor, (b) property of the debtor’s estate, or proceeds thereof, in which the debtor may claim

an interest, or (c) property or proceeds thereof in the possession, custody, or control of others that

the debtor may seek to use; or (2) requires or seeks to require any act, delivery of any property,

payment or other conduct by the undersigned.

                                               Respectfully submitted,

                                               KEN PAXTON
                                               Attorney General of Texas

                                               JEFFREY C. MATEER
                                               First Assistant Attorney General

                                               BRANTLEY STARR
                                               Deputy First Assistant Attorney General

                                               DARREN L. MCCARTY
                                               Deputy Attorney General for Civil Litigation




                                                  2
                Case 18-12491-CSS      Doc 314      Filed 12/17/18    Page 3 of 3



                                            RONALD R. DEL VENTO
                                            Assistant Attorney General
                                            Chief, Bankruptcy & Collections Division

                                            /s/ J. Casey Roy
                                            J. CASEY ROY
                                            Texas State Bar No. 00791578
                                            P. O. Box 12548
                                            Austin, Texas 78711-2548
                                            Telephone: (512) 475-4550
                                            Facsimile: (512) 936-1409
                                            casey.roy@oag.texas.gov

                                            ATTORNEYS FOR THE TEXAS HEALTH AND HUMAN
                                            SERVICES COMMISSION




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding and that copies were
mailed to the counsel and parties listed below via first class U.S. Mail, postage prepaid, on
December 17, 2018.

 Promise Healthcare Group, LLC                     Stuart M. Brown
 999 Yamato Road                                   Kaitlin MacKenzie Edelman
 3rd FL                                            DLA Piper LLP 1201 N. Market St., Ste 2100
 Boca Raton, FL 33431                              Wilmington, DE 19801

 Debtors
 Brya Michele Keilson                              John Tishler
 Office of the United States Trustee               Katie G. Stenberg
 844 King Street                                   Blake D. Roth
 Suite 2207                                        Tyler N. Layne
 Wilmington, DE 19801                              Waller Lansden Dortch & Davis, LLP
                                                   511 Union Street, Suite 2700
 U.S. Trustee                                      Nashville, TN 37219

                                                   Counsel for Debtors

                                            /s/ J. Casey Roy
                                            J. CASEY ROY
                                            Assistant Attorney General



                                               3
